Judge VAUGHN
concurring.
I agree that it was error to grant plaintiffs’ motion for summary judgment. I also concur in the opinion of the majority that the Hughes affidavit raised a question of fact of whether the notice was posted at the courthouse for thirty days prior to the sale. I do not agree, however, with the majority’s interpretation of G.S. 45-21.17 as it was written prior to the 1975 amendment. In my opinion, defendants are correct in their argument that they complied with the statute when they advertised in the newspaper according to the terms of the deed of trust.